United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21836 Giant 5 Funds (Exact name of registrant as specified in charter) 1155 Kelly Johnson Blvd., Suite 111 Colorado Springs, CO 80920 (Address of principal executive offices) (Zip code) Michael G. Willis The Willis Group 1155 Kelly Johnson Blvd., 111 Colorado Springs, CO 80920 (Name and address of agent for service) Registrant's telephone number, including area code:(719) 884-7500 Date of fiscal year end:March 31 Date of reporting period: September 30, 2013 ITEM 1.REPORTS TO STOCKHOLDERS. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Giant 5 Funds Investor Shares Semi-Annual Report September 30, 2013 (Unaudited) Giant 5 Total Investment System (FIVEX) Giant 5 Total Index System (INDEX) Invest in the Essentials Invest for Life™ Investors should carefully read and consider the Funds’ investment objectives, risks, charges and expenses before investing or sending money.This and other important information is contained in the Prospectus, which can be obtained by calling 1-888-5Giant5 (1-888-544-2685) or downloaded on www.Giant5.com. Funds distributed by UMB Distribution Services, LLC.803 W. Michigan St., Milwaukee, WI53233 Table of Contents Semi-Annual Report September 30, 2013 (Unaudited) Letter to Shareholders 2 Giant 5 Total Investment System Schedule of Portfolio Investments 4 Financial Statements 5 Financial Highlights 7 Giant 5 Total Index System Schedule of Portfolio Investments 8 Financial Statements 9 Financial Highlights 11 Notes to the Financial Statements 12 Supplemental Information 18 Statement Regarding Availability of Quarterly Portfolio Schedule. (Unaudited) The Giant 5 Funds file complete schedules of portfolio holdings for each Fund with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Forms N-Q are available on the Commission’s website at http://www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330; and the Funds make the information on Form N-Q available upon request without charge. Statement Regarding Availability of Proxy Voting Policies and Procedures and Proxy Voting Record. (Unaudited) A description of the policies and procedures the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-800-788-5680 or on the Commission’s website at http://www.sec.gov. A copy of the Funds’ voting record for the most recent 12-month period ended June 30 is also available at the SEC’s website at http://www.sec.gov. Dear Shareholders, We live in interesting times.Imagine holding an estate auction (your own) whereby you end up buying most of the items for sale (your items).Unless you are the auction house receiving the fees, there is no point to this, right?The Fed is now the primary buyer of US Treasury bonds.Take a minute to let this sink in.We create and purchase our own debt.With what?Well, with more debt.If that isn’t circular enough, we now do it at a rate we never have before, scaring off buyers to the point where we have to buy it ourselves.It wasn’t long ago when foreign countries lined up to purchase US Treasuries for safety.Now, the Fed creates $1 trillion dollars per year out of thin air, making it virtually impossible to see what is actually happening in the economy.In a very real sense we haven’t seen “free markets” since the crash of 2008. What does this mean to us?The new global economy continues to shape and transform and reshape before our very eyes.Without a free market system, however, experts are left to guess what direction that is, and that means added risk to investment portfolios across the board. The Fed’s policy of Quantitative Easing “to infinity” is running the show for now and the foreseeable future. Rising debt means rising risk.When people and governments cannot control their spending, massive debt is the result.Instead of being fiscally responsible by spending less than they take in, governments have used their ability to print money to make up the difference.We believe that if spending cannot be cut then the weight of the debt will grow to a point where it eventually brings down the system.Eventually the system breaks. We believe printing money out of thin air puts your currency at risk.You cannot create $1 trillion dollars per year from nothing without undermining the value of the dollar.If not corrected the consequences are literally unthinkable. During the past 6 months both of our Funds have underperformed their benchmark (see below).The primary reason for this was due to strong performance from equities, and weak performance from some of the core commodities that we overweight compared to the Global DOW Index (such as gold and oil).Because we overweight core commodities when compared to the Global DOW Index, our portfolios usually will underperform during periods where core commodity prices fall over time. Looking forward, we see a financial system of increasing debt and rising money supply (currency creation) that we believe will lead us into a strong inflationary cycle.If we are correct, this inflationary cycle could devalue all fiat currencies and raise the value of core commodities such as land, oil, metals, food and other raw materials. Sincerely, Michael G. Willis President | Lead Portfolio Manager Giant 5 Funds (Performance as of September 30, 2013) 3-Year 5-Year Average Annual Since Six Month 1-Year Average Average Inception 5/1/06 Total Investment System (FIVEX) -0.06% +3.33% +4.63% +5.18% +2.92% Total Index System (INDEX) -3.81% +0.34% +4.06% +3.91% +1.70% Global Dow (TR) +11.01% +22.93% +8.27% +4.93% +4.84% S&P 500 Index +8.31% +19.34% +16.27% +10.02% +5.72% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.To obtain performance information current to the most recent month-end, please call 1-888-5GIANT5.Total Annual Fund Operating Expenses of the Total Investment System and Total Index System as of the Funds’ most recent prospectus datedJuly 29, 2013 were 2.83 % and 2.43%, respectively. Opinions expressed above are subject to change at any time, are not guaranteed and should not be considered investment advice. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the schedule of investments for a complete list of Fund holdings. Equity securities are more volatile and carry more risk than other forms of investing, including investment in high grade fixed income securities.Fixed income securities are subject to interest rate risk.Investments concentrated in one economic sector, such as, Energy, Raw materials and Real Estate, experience greater volatility than more broadly based investments.International investing is subject to greater volatility due to such factors as change in currency rates, foreign taxation, differences in auditing and other financial standards, and political and environmental instability. The Global Dow Total Return and S&P 500 are both unmanaged indexes.Unlike mutual funds, indexes are typically not subject to fees or expenses.It is not possible to invest directly in an index.The Global Dow (TR) is an equal-weighted stock index consisting of the stocks of 150 top companies from around the world as selected by Dow Jones editors and is designed to reflect the global stock market giving preferences to companies with a global reach.The S&P 500 is an index of 500 common stocks chosen for market size, liquidity and industry group representation. 2 The shareholder letter included is this report contains certain forward-looking statements about the factors that may affect the performance of the Funds in the future.These statements are based on Fund management’s predictions and expectations concerning certain future events and their expected impact on the Funds, such as performance of the economy as a whole and of specific industry sectors, changes in the levels of interest rates, the impact of developing world events, and other factors that may influence the future performance of the Funds.Management believes these forward-looking statements to be reasonable, although they are inherently uncertain and difficult to predict.Actual events may cause adjustments in portfolio management strategies from those currently expected to be employed. A “basis point” is a unit that is equal to 1/100th of 1%. 3 Schedule of Portfolio Investments Giant 5 Total Investment System September 30, 2013 (Unaudited) Fair Security Description Shares Value INVESTMENT COMPANIES - 77.4% E.I.I. International Property Fund, Class I $ Fidelity Select Materials Portfolio First Eagle Global Fund, Class I First Eagle Gold Fund, Class I First Eagle Overseas Fund, Class I ICON Energy Fund, Class S Natixis Loomis Sayles Global Equity and Income Fund, Class Y Vanguard Energy Fund, Admiral Shares Total Investment Companies (Cost $7,862,129) SHORT-TERM INVESTMENTS - 22.8% Fidelity Institutional Treasury Portfolio, Class I, 0.010%(a) Total Short-Term Investments (Cost $3,222,739) Total Investments - 100.2% (Cost $11,084,868) Liabilities in Excess of Other Assets - (0.2)% ) NET ASSETS -100.0% $ Giant 5 Total Investment System Sector Breakdown (Based on Total Investments) (Unaudited) (a) Variable rate security; the rate shown represents the rate at September 30, 2013. See Notes to the Financial Statements. 4 Financial Statements Giant 5 Total Investment System STATEMENT OF ASSETS AND LIABILITIES September 30, 2013 (Unaudited) Assets: Investment securities at fair value (cost $11,084,868) $ Dividends receivable 27 Prepaid expenses Total Assets Liabilities: Payable to Adviser Payable for 12b-1 fees Other payables Total Liabilities Net Assets $ Net assets consist of: Paid-in-capital $ Undistributed net investment loss ) Accumulated undistributed net realized losses ) Net unrealized appreciation on investments Net Assets $ Capital Shares: Investor Shares Outstanding (no par value, unlimited number of shares authorized) Net Asset Value, Offering Price and Redemption Price Per Share $ STATEMENT OF OPERATIONS For the period ended September 30, 2013 (Unaudited) Investment Income: Dividends $ Total Investment Income Expenses: Investment advisory fees Fund accounting and administration fees Transfer Agency fees Blue Sky fees 12b-1 fees Audit fees Legal fees Custody fees Insurance CCO fees Printing fees Pricing fees Trustee fees Miscellaneous fees Total Expenses Net Investment Loss ) Net Realized and Unrealized Gains/(Losses) on Investments: Net realized gains from investment transactions Long term realized gain distributions from underlying funds Change in unrealized appreciation/(depreciation) on investments ) Net realized and unrealized gains on investments Change in net assets resulting from operations $ ) See Notes to the Financial Statements. 5 Financial Statements Giant 5 Total Investment System Period Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 STATEMENTS OF CHANGES IN NET ASSETS Increase/(Decrease) in Net Assets from Operations Net investment loss $ ) $ ) Net realized gains from investment transactions Long term realized gain distributions from underlying funds Change in unrealized appreciation/(depreciation) on investments ) Change in net assets resulting from operations ) Distributions to Shareholders Net investment income — ) Change in net assets resulting from distributions to shareholders — ) Capital Share Transactions Proceeds from sale of shares Distributions reinvested — Cost of shares redeemed ) ) Change in net assets resulting from capital share transactions ) ) Net decrease in net assets ) ) Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment loss at end of period ) ) Share Information Shares sold Distributions reinvested — Shares redeemed ) ) Net change resulting from share transactions ) ) See Notes to the Financial Statements. 6 Financial Highlights Giant 5 Total Investment System The table below sets forth financial data Period Ended Year Ended Year Ended Year Ended Year Ended Year Ended for a share outstanding in the Fund September 30, 2013 March 31, March 31, March 31, March 31, March 31, throughout each period presented: (Unaudited) Per share data: Net Asset Value - Beginning of Period $ Income/(loss) from Investment Operations: Net investment income/(loss) ) ) — (a) ) Net realized and unrealized gains/(losses) on investments ) (b) ) Total from investment operations ) ) ) Less Distributions Declared to Shareholders: Net investment income — ) ) ) — — Net realized gains — ) Total distributions — ) ) ) — ) Net Asset Value - End of Period $ Total Return(c) )%(d) % )% % % )% Ratios (to average net assets) Supplemental Data: Net assets at end of period (000s) $ Ratio of expenses to average net assets(e) %(f) % Net investment income/(loss) to average net assets(g) )%(f) )% % — %(h) % )% Portfolio turnover %(d) % (a) Less than $.005. (b) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period. It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuation in share transactions for the period. (c) Total return in the above table represents the rate of return that the investor would have earned or lost on an investment in the Fund assuming the reinvestment of dividends. (d) Not annualized. (e) This ratio excludes the impact of expenses of the registered investment companies and exchange-traded funds in which the Fund invests. (f) Annualized. (g) Recognition of the net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies and exchange-traded funds in which the Fund invests. (h) Less than 0.005%. See Notes to the Financial Statements. 7 Schedule of Portfolio Investments Giant 5 Total Index System September 30, 2013 (Unaudited) Fair Security Description Shares Value EXCHANGE TRADED FUNDS - 78.4% Energy Select Sector SPDR Fund $ ETFS Gold Trust* ETFS Physical Silver Shares* iShares Gold Trust* SPDR S&P rust United States Brent Oil Fund LP* United States Gasoline Fund LP* United States Natural Gas Fund LP* Vanguard Energy ETF Vanguard Global ex-U.S. Real Estate ETF Vanguard Materials ETF Vanguard REIT ETF Vanguard S&P 500 ETF WisdomTree Commodity Country Equity Fund Total Exchange Traded Funds (Cost $14,069,274) EXCHANGE TRADED NOTES - 10.0% ETRACS UBS Bloomberg CMCI Gold ETN* $ ETRACS UBS Bloomberg CMCI Silver ETN* iPath Dow Jones-UBS Precious Metals Subindex Total Return ETN* Total Exchange Traded Notes (Cost $2,408,783) SHORT-TERM INVESTMENTS - 11.7% Fidelity Institutional Treasury Portfolio, Class I, 0.010%(a) Total Short-Term Investments (Cost $2,287,652) Total Investments - 100.1% (Cost $18,765,709) Liabilities in Excess of Other Assets - (0.1)% ) NET ASSETS -100.0% $ Giant 5 Total Index System Sector Breakdown (Based on Total Investments) (Unaudited) * Non-income producing. (a) Variable rate security; the rate shown represents the rate at September 30, 2013. See Notes to the Financial Statements. 8 Financial Statements Giant 5 Total Index System STATEMENT OF ASSETS AND LIABILITIES September 30, 2013 (Unaudited) Assets: Investment securities at fair value (cost $18,765,709) $ Dividends receivable Prepaid expenses Total Assets Liabilities: Payable to Adviser Payable for 12b-1 fees Other payables Total Liabilities Net Assets $ Net assets consist of: Paid-in-capital $ Undistributed net investment loss ) Accumulated undistributed net realized losses ) Net unrealized appreciation on investments Net Assets $ Capital Shares: Investor Shares Outstanding (no par value, unlimited number of shares authorized) Net Asset Value, Offering Price and Redemption Price Per Share $ STATEMENT OF OPERATIONS For the period ended September 30, 2013 (Unaudited) Investment Income: Dividends $ Total Investment Income Expenses: Investment advisory fees Fund accounting and administration fees Transfer Agency fees 12b-1 fees Blue Sky fees Audit fees Legal fees Custody fees Insurance CCO fees Printing fees Pricing fees Trustee fees Miscellaneous fees Total Expenses Net Investment Loss ) Net Realized and Unrealized Gains/(Losses) on Investments: Net realized gains from investment transactions Change in unrealized appreciation/(depreciation) on investments ) Net realized and unrealized losses on investments ) Change in net assets resulting from operations $ ) See Notes to the Financial Statements. 9 Financial Statements Giant 5 Total Index System Period Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 STATEMENTS OF CHANGES IN NET ASSETS Increase/(Decrease) in Net Assets from Operations Net investment loss $ ) $ ) Net realized gains from investment transactions Change in unrealized appreciation/(depreciation) on investments ) ) Change in net assets resulting from operations ) Capital Share Transactions Proceeds from sale of shares Cost of shares redeemed ) ) Change in net assets resulting from capital share transactions ) Net increase/(decrease) in net assets ) Net Assets Beginning of period End of period $ $ Accumulated undistributed net investment loss at end of period ) ) Share Information Shares sold Shares redeemed ) ) Net change resulting from share transactions ) See Notes to the Financial Statements. 10 Financial Highlights Giant 5 Total Index System The table below sets forth financial data Period Ended Year Ended Year Ended Year Ended Year Ended Year Ended for a share outstanding in the Fund September 30, 2013 March 31, March 31, March 31, March 31, March 31, throughout each period presented: (Unaudited) Per share data: Net Asset Value - Beginning of Period $ Income/(loss) from Investment Operations: Net investment income/(loss) ) ) Net realized and unrealized gains/(losses) on investments ) ) )(a) Total from investment operations ) ) ) Less Distributions Declared to Shareholders: Net investment income — — ) Net realized gains — ) Total distributions — — ) Net Asset Value - End of Period $ Total Return(b) )%(c) % )% % % )% Ratios (to average net assets) Supplemental Data: Net assets at end of period (000s) $ Ratio of expenses to average net assets(d) %(e) % Net investment income/(loss) to average net assets(f) )%(e) )% Portfolio turnover %(c) % (a) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period. It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuation in share transactions for the period. (b) Total return in the above table represents the rate of return that the investor would have earned or lost on an investment in the Fund assuming the reinvestment of dividends. (c) Not annualized. (d) This ratio excludes the impact of expenses of the registered investment companies and exchange-traded funds in which the Fund invests. (e) Annualized. (f) Recognition of the net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies and exchange-traded funds in which the Fund invests. See Notes to the Financial Statements. 11 Notes to the Financial Statements Giant 5 Funds September 30, 2013 (Unaudited) 1.Organization Giant 5 Funds (the “Trust”) was organized as a trust under the laws of the State of Delaware on November 9, 2005.The Trust is an open-end investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Trust is authorized to issue an unlimited number of shares, which are units of beneficial interest with no par value.The Trust currently offers shares of two series, each of which has different and distinct strategies and policies:the Giant 5 Total Investment System and the Giant 5 Total Index System (individually a “Fund,” collectively the “Funds”).Each of the Funds commenced operations on May 1, 2006. The investment objective for each Fund is to seek total return.To pursue its investment objective, the Giant 5 Total Investment System will make investments primarily in other mutual funds that are not affiliated with the Fund.To pursue its investment objective, the Giant 5 Total Index System will primarily invest in unaffiliated index funds and exchange traded funds. Each Fund is non-diversified, as that term is defined in the 1940 Act, and each Fund is a “fund of funds,” which means that generally each Fund invests in other mutual funds and exchange traded funds.The Trust has established two classes of shares: Investor Shares and Institutional Shares.While the Institutional Shares became effective during the year ended March 31, 2009, only Investor Shares have been offered and issued to date. 2.Significant Accounting Policies The following is a summary of significant accounting policies followed by the Trust in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Security Valuation: The value of assets in a Fund’s portfolio is determined on the basis of their fair value, or where market quotations are not readily available or are deemed unreliable due to a significant event or otherwise, determined in good faith in accordance with the procedures established by, and under the general supervision of, the Funds’ Board of Trustees (the “Board”).The Funds may invest in securities that are primarily listed on foreign exchanges that trade on weekends or other days when the Funds do not price their shares.The value of portfolio securities held by the Funds may change on days when shareholders will not be able to purchase or redeem shares. Generally, each of the mutual funds will be registered investment companies, therefore their net asset value per share (“NAV”) will be calculated as set forth in their prospectuses.As noted above, each Fund is a fund of funds, primarily invested in mutual funds and exchange traded funds that have their own internal fair pricing and valuation procedures.Due to this structure, the mutual funds’ policies will be used in the daily calculation of their NAV, which will, in turn, be used in calculating the Funds’ NAV.If for any reason, a mutual fund held by the Funds’ does not provide its NAV to the Fund in a timely fashion for the Funds’ NAV calculation, for valuation purposes, the last available NAV for the mutual fund will be adjusted by the percentage a predetermined benchmark rose or declined on that particular trading day. Investments in securities traded on a national securities exchange, including exchange traded funds and exchange traded notes, are valued at the last reported sale price on the exchange on which they are primarily traded. Securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are generally valued at the last quoted bid price. Money market instruments and other debt securities with remaining maturity of less than 60 days are valued at amortized cost, which approximates fair value. A Fund will fair value price its securities when market quotations are not readily available.Generally, this would include securities for which trading has been halted, securities whose value has been materially affected by the occurrence of a significant event (as defined below), securities whose price has become stale (i.e., the market price has remained unchanged for five business days), and other securities where a market price is not available from either a national pricing service or a Continued 12 Notes to the Financial Statements Giant 5 Funds September 30, 2013 (Unaudited) broker.In addition, the Pricing Committee will review exception priced securities (i.e., securities for which the fair value is provided by a quote from a single broker rather than a national pricing service) on a quarterly basis.In these situations, the Pricing Committee will employ certain Board-approved methodologies to determine a fair value for the securities.Fair valuations will be reviewed by the Board of Trustees on a quarterly basis.Fair value pricing should result in a more accurate determination of a Fund’s net asset value price, which should eliminate the potential for stale pricing arbitrage opportunities in a Fund.However, fair value pricing involves the risk that the values used by a Fund to price its investments may be different from those used by other investment companies and investors to price the same investments. A “significant event” is one that occurred prior to a Fund’s valuation time, is not reflected in the most recent market price of a security, and materially affects the value of a security.Generally, such “significant events” relate to developments in foreign securities that occur after the close of trading in their respective markets.The Funds’ accounting agent may obtain fair value prices of foreign securities through utilization of a Fair Value Pricing Service previously approved by the Board where a movement in the U.S. equities market is sufficiently large to constitute a trigger established by the Pricing Committee. U.S. GAAP establishes a hierarchy that prioritizes the various inputs used in determining the value of a Fund’s investments.The three broad levels of the hierarchy are described below: • Level 1 – quoted prices for active markets for identical securities. • Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 – significant unobservable inputs, including the Funds’ own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments as of September 30, 2013. Giant 5 Total Investment System Level 2 – Level 3 – Level 1 – Other Significant Significant Quoted Prices Observable Inputs Unobservable Inputs Total Investment Companies $ $
